Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 11, 13, 17 and 19 are currently amended. Claims 1-22 are pending. 
Response to Arguments
Applicant’s arguments, see Remarks, filed February 15, 2022, with respect to claims 1 and 6 have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 1 and 6 has been withdrawn. 
Applicant has amended the claims 11 and 17 in response to the grounds of rejection set forth in the prior Office action.  As the amendments overcome the pending grounds of rejection and objection, the rejections and objections are hereby withdrawn.
There are no further pending objections or rejections. Accordingly, this application is in condition for allowance. 
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The innovation that makes claims 1 and 6 allowable is “calculating, for each frame of the plurality of frames, based on one or  more visual attributes of a frame, a weight for the corresponding quality value of the frame”.
Likewise claims 2-5 and 7-10 are allowed because they are dependents of claims 1 and 6, respectively. 
The innovation that makes claims 11 and 17 allowable is “a weight for the corresponding quality value of the block, wherein the one or more visual attributes of the block comprise an importance value of the block based on an importance map of the frame”
Likewise claims 12-16 and 18-22 are allowed because they are dependents of claims 11 and 17, respectively. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661